Citation Nr: 0826270	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for degenerative joint 
disease of the bilateral hands.

4.  Entitlement to service connection for patellofemoral 
syndrome of the bilateral  knees.

5.  Entitlement to service connection for right shoulder 
dislocation and chronic rotator cuff tendonitis.  

6.  Entitlement to service connection for undiagnosed illness 
manifested by joint and muscle pain affecting the bilateral 
knees, bilateral hands, bilateral shoulders, bilateral 
elbows, and bilateral ankles.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1976 and from October 1990 to April 1991 with 
additional reserve service, including periods of active duty 
for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a video conference hearing before the Board in 
December 2004.  The Board previously remanded this case in 
January 2006.

For purposes of clarity, the Board has described the issues 
as set forth on the first page this decision.  
 

FINDINGS OF FACT

1.  Degenerative disc disease and degenerative joint disease 
of the cervical spine was manifested during active duty 
service.

2.  Degenerative disc disease of the lumbar spine was not 
manifested during the veteran's active duty service, nor is 
it otherwise related to such service or to any injury during 
service. 

3.  Degenerative joint disease of the bilateral hands was 
manifested during active duty service.

4.  Patellofemoral syndrome of the bilateral knees was 
manifested during the veteran's active duty service.

5.  Right shoulder dislocation and chronic rotator cuff 
tendonitis was manifested during active duty service.  

6.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

7.  The veteran's joint and muscle pain of the bilateral 
hands, bilateral knees and right shoulder have been 
attributed to known clinical diagnoses for which service 
connection has been granted. 

8.  The veteran does not currently have any objective signs 
of a chronic disability manifested by joint and muscle pain 
of the right elbow and bilateral ankles capable of 
independent verification.

9.  The veteran's joint and muscle pain of the left shoulder 
and left elbow have been attributed to known clinical 
diagnoses of left shoulder tendonitis and left elbow lateral 
epicondylitis, which were not manifested during the veteran's 
active duty service. 




CONCLUSIONS OF LAW

1.  Degenerative disc disease and degenerative joint disease 
of the cervical spine was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2007).

3.  Degenerative joint disease of the bilateral hands was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Patellofemoral syndrome of the bilateral knees was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2007).

5.  Right shoulder dislocation and chronic rotator cuff 
tendonitis was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

6.  Chronic disability manifested by joint and muscle 
affecting the bilateral knees, bilateral hand, bilateral 
shoulders, bilateral elbows and bilateral ankles was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A.§§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issues of degenerative disc disease of 
the cervical spine, degenerative joint disease of the 
bilateral hands, patellofemoral syndrome of the bilateral 
knees and right shoulder dislocation and chronic rotator cuff 
tendonitis, in light of the favorable decision as it relates 
to these issues, the satisfaction of VCAA requirements is 
rendered moot. 

With respect to the remaining issues, the record shows that 
in July 2002 and February 2004 VCAA letters, the appellant 
was informed of the information and evidence necessary to 
warrant entitlement to the benefits sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
for service connection was initially denied in April 2000, 
prior to enactment of the VCAA.  In July 2002, a VCAA letter 
was issued and another VCAA letter was issued in February 
2004.  The VCAA letters notified the claimant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the claimant in July 2002 and February 
2004 were not given prior to the first AOJ adjudication of 
the claim, the notices were provided prior to readjudication 
of the veteran's claim in the statement of the case and 
subsequent supplemental statements of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The contents 
of the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for degenerative 
disc disease of the lumbar spine and joint and muscle pain 
due to an undiagnosed illness, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to the issues allowed in this decision, it is 
anticipated that the RO will ensure compliance with respect 
to the disability evaluation and the effective-date elements 
when effectuating the Board's decision.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records, 
private treatment records and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examinations in January 2007 
and February 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed and the 
examination reports sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

I.  Degenerative Disc Disease of the Cervical Spine

The veteran is seeking service connection for degenerative 
disc disease of the cervical spine.  Service medical records 
have been reviewed.  From the veteran's first period of 
active duty service, a January 1971 service medical record 
showed that the veteran injured his neck while wrestling; 
however, an x-ray was negative.  A February 1971 follow up 
record showed an impression of muscle sprain.  Nevertheless, 
service examinations in February 1975 and August 1975 showed 
that the veteran's neck and spine were evaluated as 
clinically normal.  However, in his contemporaneous medical 
histories, the veteran gave a history of arthritis or 
rheumatism; bone, joint or other deformity; and recurrent 
back pain.   

Follow up Reserve service examinations in April 1976, 
December 1979, December 1980, June 1984, November 1986 and 
May 1988 continued to show that the veteran's neck and spine 
were evaluated as clinically normal.  Nevertheless, in his 
April 1976 and December 1979 medical histories, the veteran 
continued to give a history of arthritis or rheumatism and 
recurrent back pain.  However, in subsequent histories, he 
expressly denied any such problems.  

An August 1990 service examination prior to entrance into the 
veteran's second period of active duty service showed that 
the veteran's neck and spine were evaluated as clinically 
normal.  In a contemporaneous medical history, the veteran 
specifically denied arthritis and recurrent back pain.  

After discharge from his second period of active duty, a 
December 1991 VA treatment record showed that the veteran 
indicated he reinjured his neck while in service and 
complained of intermittent neck pain, with tingling 
sensations.  A December 1991 VA x-ray showed that body 
heights were maintained, but there was a slightly diminished 
4th cervical interspace and posterolateral spurs at this 
level, which compromised the associated cervical foramina 
bilaterally to a minimal degree.  The conclusion was evidence 
of intervertebral disc degeneration between C4 and C5 with 
mild spondylosis.  Further, a March 1992 VA x-ray showed 
minor degenerative changes of the cervical spine.  Small 
anterior osteophytes were present at the inferior aspect of 
C4 and C5.  On the oblique view, small posterior osteophytes 
were seen at the C6-7 level bilaterally.  A March 1993 
private treatment record showed that the veteran complained 
of pain at the back of neck for one month as well has hand 
numbness.  

A November 1993 Reserve Annual Certificate showed that the 
veteran had neck arthritis.  A contemporaneous private record 
showed an assessment of neck pains, cervical radiculopathy.  
A private MRI showed degenerative changes in the mid-cervical 
region.    

The veteran was afforded a VA examination in December 1996.  
The examiner diagnosed the veteran with degenerative disc 
disease of the cervical spine.  However, he did not offer an 
etiological opinion.  A contemporaneous x-ray showed evidence 
of disc degeneration of the cervical spine at the 4th and 5th 
interspace with associated spur formation.  

At the December 2004 Board hearing, the veteran testified 
that he had a chronic stiff neck within nine months of coming 
home from the Persian Gulf

On remand, the veteran was afforded a VA examination in 
January 2007.  The claims file was reviewed.  The examiner 
found that the veteran's degenerative disc disease of the 
cervical spine was not etiologically related to service or 
any injury occurring during service and it was not aggravated 
really specifically during service days.  

It appears that the veteran was afforded a separate VA 
rheumatology examination in February 2007.  The examiner gave 
an assessment of degenerative disc disease of the cervical 
spine and indicated that the veteran had previous neck 
injuries during service that more likely than not contributed 
to his neck pain. 

Based on the medical evidence of record, the Board finds that 
service connection is warranted for degenerative disc disease 
and degenerative joint disease of the cervical spine.  The 
Board acknowledges that the January 2007 VA examination  
found that the veteran's degenerative disc disease was not 
causally related to service.  However, the Board finds it 
significant that the August 1990 service examination prior to 
the veteran's entrance into his last period of active duty 
service showed that the veteran's neck and spine were 
clinically evaluated as normal.  The veteran therefore was 
presumed to have been in sound condition when entering this 
period of service.  Importantly, given that there was x-ray 
evidence showing degenerative changes of the cervical spine 
as well as evidence of pain on motion within one year of the 
veteran's discharge from his last period of active duty 
service, it appears that arthritis of the cervical spine 
manifested to a compensable degree within one year of service 
and, thus, is presumed to have incurred in service.  See 
38 C.F.R. §§  3.307, 3.309.   Further, even though 
degenerative disc disease is not one of the presumptive 
disabilities, as there is evidence of degenerative disc 
disease within months of the veteran's discharge from his 
last period of service, the Board finds it reasonable to 
conclude that degenerative disc disease also incurred during 
the veteran's last period of service.  Therefore, in light of 
finding that these disabilities of the cervical spine 
incurred during the veteran's last period of active duty 
service, and given that there is supporting evidence of a 
continuity of pertinent symptomatology since this period of 
service, the Board finds that the February 2007 VA 
examination linking the veteran's cervical spine disability 
to service is supported by the medical evidence of record in 
this case.  

Thus, given the incurrence in service, the February 2007 VA 
opinion and resolving all benefit of the doubt in favor of 
the veteran, the Board must conclude that service connection 
is warranted for degenerative disc disease and degenerative 
joint disease of the cervical spine.  38 U.S.C.A. § 5107(b).     

II.  Degenerative Disc Disease of the Lumbar Spine

The veteran is also claiming entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
During the first period of active duty service, a December 
1971 service medical record showed right and left side back 
pain.  The diagnosis was muscle strain.  A March 1973 service 
medical record showed sharp pains radiating down the 
veteran's left leg.  On physical examination, the pain 
followed the course of lumbar nerves.  The impression was 
paresthesia.  A February 1974 service medical record again 
showed that the veteran complained of low back pain after 
lifting; however, the veteran had full range of motion.  
Service examinations in February 1975 and August 1975 showed 
that the veteran's spine was evaluated as clinically normal.  
However, in his contemporaneous medical histories, the 
veteran gave a history of arthritis or rheumatism; bone, 
joint or other deformity; and recurrent back pain.   

Again, follow up Reserve service examinations in April 1976, 
December 1979, December 1980, June 1984 November 1986 and May 
1988 continued to show that the veteran's spine was evaluated 
as clinically normal.  In his April 1976 and December 1979 
medical histories, the veteran continued to give a history of 
arthritis or rheumatism and recurrent back pain.  However, in 
subsequent histories, he expressly denied any such problems.  

Nevertheless, in February 1981, the veteran reported to his 
company chief and company commander that he had sustained a 
back injury.  On examination, the assessment was lumbosacral 
strain, rule out slipped disc syndrome.  A February 1981 U.S. 
Department of Labor physician's report showed that the 
veteran injured his back in December 1980 while working and 
gave a diagnosis of spondylolisthesis of 5th lumbar 
vertebrae, possible herniated disc, lumbar.  A follow up 
statement from the physician indicated that he wished to 
change his diagnosis from spondylolisthesis to spondylolysis.  
Additional records also showed that the veteran injured his 
back in December 1980 while at his civilian job site.

The Board previously remanded this issue and instructed the 
RO to determine whether the veteran was on active duty for 
training or inactive duty for training for the period of 
December 1980 through February 1981.  Service personnel 
records showed that the veteran did not have any period of 
ACDUTRA during this time.   Likewise, the personnel records 
are silent with respect to any finding of INACDUTRA during 
this period.  

The August 1990 service examination prior to entrance into 
his second period of active duty service showed that the 
veteran's spine was evaluated as clinically normal.  In a 
contemporaneous medical history, the veteran specifically 
denied arthritis and recurrent back pain. 

After discharge from active duty, a June 1993 private 
treatment record showed that the veteran had a history of a 
back injury in 1980 and was told he had spondylosis. 
Currently, he had a back injury from about two weeks ago 
while gardening.  The assessment was back strain, complained 
of radicular symptoms, rule out herniated disc.  A July 1993 
private MRI showed that there was no evidence of significant 
disc bulge at L3-4 or L4-5.  The spinal canal and 
neuralforamina were unremarkable.  There were mild 
hypertrophic changes present in the facet joints.  

A November 1993 Reserve Annual Certificate showed that the 
veteran had low back arthritis.  A November 1993 treatment 
record indicated that the veteran had back pain with a 
diagnosis of lumbar radiculopathy.  

A January 1994 private treatment record showed complaints of 
low back pain.   
The December 1996 VA examination diagnosed the veteran with 
degenerative disc disease of the lumbosacral spine.  Again, 
the examiner did not provide an etiological opinion.  A 
contemporaneous x-ray showed bilateral spondylolysis L5; 
evidence of disc degeneration between L5 and S1; and 
scattered hypertrophic changes.  

Subsequent private and VA treatment records showed continuing 
complaints of low back pain as well as a diagnosis of 
degenerative disc disease of the lumbosacral spine with mild 
radiculopathy.  However, these records do not provide any 
sort of  etiological opinion.   

The veteran testified at the Board hearing that his 
degenerative disc disease of the lumbar spine has been a 
progressive thing that developed over the past ten or twelve 
years, but he could not pinpoint the date it started.  

The January 2007 VA examination found that the veteran's 
degenerative disc disease of the lumbar spine was not 
etiologically related to service or any injury occurring 
during service and it was not aggravated really specifically 
during service days.  The examiner further stated that a 
lumbosacral strain injury would not be considered a disabling 
injury, nor would it lead necessarily to degenerative disc 
disease or lead to it worsening.  It would just be a question 
of symptomatic involvement at the muscular level. 

However, the February 2007 VA rheumatology examination gave 
an assessment of degenerative disc disease of the lumbosacral 
spine and indicated that the veteran had several injuries 
during service that more likely than not contributed to his 
lower back pain. 

Based on a review of the medical evidence of record, the 
Board finds that service connection is not warranted for 
degenerative disc disease of the lumbar spine. The Board 
recognizes that the veteran had complaints of low back pain 
during his first period of active duty service.  However, his 
discharge examination showed that the spine was evaluated as 
clinically normal.  Further, importantly, the evidence of 
record showed that he injured his back in December 1980 while 
working a civilian job.  Moreover, all subsequent service 
examinations showed that the veteran's spine was evaluated as 
clinically normal.  There is no evidence of any sort of 
injury to his low back during his second period of active 
duty service.  Significantly, there is no medical evidence of 
a low back disability until two years after discharge from 
his last period of active duty service when it was noted that 
the had recently injured his back while gardening.  

Although the February 2007 VA rheumatology examination 
indicated that the veteran's service contributed to his 
current low back pain, the Board finds that the January 2007 
VA examination, which found no causal connection, has a 
higher probative value with respect to this issue because the 
February 2007 VA rheumatology examination is not supported by 
the numerous service examinations, which were given after the 
few incidents in service, that showed the veteran's spine was 
evaluated as clinically normal.  Moreover, the February 2007 
examiner did not acknowledge the intervening injury to the 
veteran's back that occurred while working as a civilian in 
December 1980.   

The Board acknowledges the veteran's statements and hearing 
testimony indicating that he has had low back pain since 
service.  However, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
symptoms while in service.  However, the Board does not 
believe that degenerative disc disease of the lumbar spine is 
subject to lay diagnosis.  The veteran has not demonstrated 
that he has the expertise required to diagnose degenerative 
disc disease of the lumbar spine  and link it to his service.  
The veteran's contentions are outweighed by the service 
medical records and the January 2007 VA examination.   

In sum, a preponderance of the evidence is against the 
veteran's claim for degenerative disc disease of the lumbar 
spine.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

III.  Degenerative Joint Disease of the Bilateral Hands

The veteran is also seeking entitlement to service connection 
for degenerative joint disease of the bilateral hands.  A 
February 1972 record reflected that the veteran complained of 
hitting the second digit of the right hand with a hammer 
about 5 months prior.  The tip of his finger became numb two 
days prior.  The impression was damaged sensory nerve of 
right.  A February 1974 medical record reflects swollen third 
digit PIP.  The assessment was probable old trauma residual.  
A follow up March 1974 showed complaints pertaining to the 
left middle finger.  The examiner noted a history of fracture 
approximately six years ago.  Further, an August 1975 service 
medical record showed recurrent soft tissue swelling over the 
third PIP joint of the right hand.  The impression was 
possible soft tissue reaction to foreign body.  

Also, another March 1979 service medical record showed that 
the veteran had a mass on his right 3rd (or 4th digit), which 
was tender to pressure.  No foreign body was seen on x-ray.  

An April 1993 private treatment record gave an assessment of 
rule out bilateral cubital tunnel syndrome.  A follow up 
October 1996 private treatment record showed an assessment of 
carpel tunnel syndrome.  

The veteran was afforded a VA examination in July 1997.  The 
examiner diagnosed the veteran with degenerative joint 
disease of both hands.  However, a contemporaneous x-ray was 
negative for the right hand and showed probable minor post 
traumatic abnormality of the proximal interphalangeal joint 
of the left middle finger.  A May 2001 VA treatment record 
showed complaints of numbness of the  hand.  

The January 2007 VA examination indicated that examination of 
the hands suggested a rheumatologic problem.  However, it 
noted that x-rays of the hands showed an old avulsion 
fracture of the left third PIP joint, otherwise unremarkable.  
Nevertheless, the examiner noted that the most significant 
problems were with the hands.  However, he did not provide an 
specific etiological opinion with respect to the veteran's 
hands.  The February 2007 VA rheumatology examination gave an 
assessment of osteoarthritis of hands and indicated that 
veteran had previous finger fractures during service, which 
more likely than not contributed to his hand pain.  There is 
no medical opinion of record to refute this opinion.     

Based on the evidence of injuries to the hands while in 
service and the February 2007 VA opinion linking the 
veteran's current bilateral hand disability to these 
incidents, the Board finds that when resolving all benefit of 
the doubt in favor of the veteran, service connection is 
warranted for degenerative joint disease of the bilateral 
hands.  38 U.S.C.A. § 5107(b).   

IV.  Patellofemoral Syndrome of the Bilateral Knees

The present appeal also includes the issue of service 
connection for patellofemoral syndrome of the bilateral 
knees.  A March 1971 service medical record showed right knee 
pain.  Further, a November 1974 service medical record showed 
complaints of left knee pain and the assessment was knee 
pain.  A follow up November 1974 service medical record 
showed that the veteran still complained of left knee pain.  
The assessment was left knee pain, rule out meniscus tear. 

The December 1996 VA examination diagnosed the veteran with 
bilateral patellofemoral syndrome.  However, the examination 
again did not give an etiological opinion.  Contemporaneous 
x-rays of both knees were negative.  March 1998 x-rays of the 
knees was also normal.

A May 2001 VA treatment record showed an assessment of 
degenerative joint disease of the right knee.  However, a 
contemporaneous May 2001 VA x-ray of the right knee showed no 
significant abnormality.  A June 2001 VA treatment record 
showed that the veteran complained of right knee pain and the 
assessment was right knee pain.  

The January 2007 VA examiner did not give an opinion 
concerning the veteran's knee disabilities except in the 
context of general joint pain, which is discussed in more 
detail below.  However, the examiner did note that x-rays 
done in December 2006 were normal and there was no reduced 
range of motion or joint function.  The February 2007 VA 
examination provided that the veteran did not have knee pain 
that day, although the veteran had knee sprains in service, 
these symptoms were not limiting his function today.  

In his hearing testimony and various statements, the veteran 
has indicated that he has had knee pain since service.  

Based on a review of the pertinent evidence of record, the 
Board finds that service connection for patellofemoral 
syndrome of the bilateral knees is warranted.  Service 
medical records document pain in both knees.  The December 
1996 VA examination diagnosed the veteran with bilateral 
patellofemoral syndrome.  Significantly, the February 2007 VA 
examination also acknowledged the veteran's knee sprain in 
service.  Moreover, given the veteran's assertions of having 
continuing knee pain since the incidents in service, the 
Board finds that there is also evidence of continuity of 
pertinent symptomatology since service. 

Thus, in conclusion, when resolving all benefit of the doubt 
in favor of the veteran, the Board finds that service 
connection is warranted for patellofemoral syndrome of the 
bilateral knees.  See 38 U.S.C.A. § 5107(b).

V.  Right Shoulder Dislocation and Chronic Rotator Cuff 
Tendonitis

The present appeal also includes the issue of service 
connection for right shoulder dislocation and chronic rotator 
cuff tendonitis.  Service medical records reflect that in 
January 1971 the veteran injured his right shoulder while 
wrestling.  There was tenderness, however, an x-ray 
examination was negative.  Another record from the same 
period reflected that the veteran dislocated his shoulder.  A 
week later he had minimal tenderness of the right shoulder.  
An August 1971 record showed right shoulder sprain for three 
days.  

The January 2007 VA examination report did not offer a 
specific opinion with respect to the veteran's right shoulder 
disability.  The February 2007 VA rheumatology examination 
diagnosed the veteran with right shoulder dislocation and 
chronic rotator cuff tendonitis and noted that the veteran 
had dislocated his shoulder in service, which more likely 
than not contributed to his chronic right shoulder pain.

Therefore, as there was evidence of dislocation of the right 
shoulder in service and a current VA opinion relating the 
veteran's current right shoulder disability to service, when 
resolving all benefit of the doubt in favor, the Board finds 
that service connection is warranted for right shoulder 
dislocation and chronic rotator cuff tendonitis.  See 
38 C.F.R. § 5107(b).  

VI.  Undiagnosed Illness Manifested by Joint and Muscle Pain 
Affecting the Bilateral Knees, Bilateral Hands, Bilateral 
Shoulders, Bilateral Elbows, and Bilateral Ankles

The veteran is also seeking service connection for 
disabilities manifested by joint and muscle pain affecting 
the bilateral knees, bilateral hands, bilateral shoulders, 
bilateral elbows and bilateral ankles due to an undiagnosed 
illness.  Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia Theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).  

Service medical records concerning the knees, hands and right 
shoulder have been discussed above.  With respect to the 
other joints and muscles, a February 1971 service medical 
record showed complaints of left elbow pain from wrestling.  
However, an x-ray was negative for fracture.  In January 
1975, the veteran sustained a contusion to the right arm.  He 
reported pain and discomfort.  On examination, there was 
stiffness and slight pain.  A week later, there was moderate 
pain upon palpation.  The contusion to the right arm appeared 
to be healing well.  Service medical records are silent with 
respect to any complaints concerning the left shoulder and 
ankles.  Service examinations in February 1975 and August 
1975 showed that the veteran's upper extremities and lower 
extremities were evaluated as clinically normal.  However, in 
his contemporaneous medical histories, the veteran gave a 
history of arthritis or rheumatism; bone, joint or other 
deformity; painful or "trick" shoulder or elbow; and a 
history of broken bones.   

Follow up Reserve service examinations in April 1976, 
December 1979, December 1980, June 1984, November 1986 and 
May 1988 continued to show that the veteran's upper and lower 
extremities were evaluated as clinically normal.  In his 
April 1976 and December 1979 medical histories, the veteran 
continued to give a history of arthritis or rheumatism; 
painful or "trick" shoulder or elbow; and a history of 
broken bones.  However, in subsequent histories, he expressly 
denied any such problems.  

A March 1979 service medical record showed that the veteran 
complained of right shoulder and right elbow pain for one 
week.  However, an x-ray was normal and assessment was normal 
shoulder examination.  

A February 1992 VA treatment record showed that the veteran 
complained of arm numbness.  The January 1996 VA examination 
showed that range of motion of the shoulders, elbows and 
ankles were normal.  The examiner diagnosed the veteran with 
multiple joint pains.  January and February 1997 VA treatment 
records showed complaints of joint pain.  However, March 1998 
x-rays of the right elbow and knees were normal.  Further, a 
March 1999 x-ray of the left shoulder was normal.  However, a 
September 1999 VA treatment record again showed an assessment 
of multiple joint pain.  January and February 2001 VA 
treatment records showed that the veteran complained of 
numbness in the hands, arms and legs.  A June 2001 EMG showed 
mild S1 radiculopathy.  However, an October 2001 VA treatment 
record showed an assessment of joint pain and paresthesias of 
arms and legs.  

The January 2007 VA examination report provided an extensive 
medical history of the veteran.  The examiner noted that a 
December 2006 x-ray of the knees showed no significant 
abnormality.  X-rays of the elbows and ankles showed no 
significant abnormality bilaterally.  X-ray of the left 
shoulder showed no significant abnormality.  The right 
shoulder was not tested.  The ankles, elbows and knees had no 
reduced range of motion or joint function.  However, there 
were problems with range of motion of the left shoulder.  The 
examiner's impression was that the veteran had no significant 
neurologic, orthopedic, neurosurgical or psychiatric illness 
of a service-connected type.  The examiner further stated 
that he did not see any indication that the veteran had Gulf 
War Syndrome at any time.  However, he further stated that he 
could not clearly answer the question as to whether the 
veteran multiple joint stiffness complaints in the knees, 
shoulder, elbows and hands and ankles were attributable to a 
known clinical diagnosis.  The examiner did not believe that 
the veteran had a significant rheumatologic disease at this 
time, but indicated that a final definitive decision should 
be made by a rheumatologist.  

The February 2007 VA rheumatology examination diagnosed the 
veteran with the following: osteoarthritis of the hands and 
noted that previous finger fractures during service more 
likely than not contributed to the veteran hand pain; right 
shoulder dislocation and chronic rotator cuff tendonitis and 
noted that veteran had dislocated shoulder in service, which 
more likely than not contributed to his chronic right 
shoulder pain; left shoulder tendonitis, which the examiner 
was not able to link to service; left elbow lateral 
epicondylitis, which was likely not related to service 
injuries; and ankle and knee pain, currently not bothering 
veteran or limiting his function, but it was noted that he 
had ankle and knee sprains in service.  No other diagnoses 
were given.  

Initially, the Board notes that the joint and muscle pain 
affecting the bilateral hands, bilateral knees and right 
shoulder have been attributed to known diagnosed disabilities 
as discussed above.  As these diagnosed disabilities have 
been granted service connection, any further analysis of 
these disabilities is moot. 

Further, the left shoulder and left elbow have also been 
attributed to diagnosed disabilities.  Specifically, the 
veteran's left shoulder pain was diagnosed at the February 
2007 VA examination as left shoulder tendonitis and the left 
elbow pain was diagnosed as left elbow lateral epicondylitis.  
In order to establish service connection for his claimed 
disability due to an undiagnosed illness, the legal criteria 
provide, in pertinent part, that the illness or symptoms not 
be attributable to any known clinical diagnosis by history, 
physical examination, and/or laboratory tests. 38 C.F.R. § 
3.317.  Due to the diagnoses, service connection for an 
undiagnosed condition is not warranted.  Further, there is no 
competent medical evidence to support the contention that 
these disabilities are related to service.  In fact, the 
February 2007 VA rheumatology examiner specifically found 
that these disabilities were not related to service. 

Lastly, with respect to the right elbow and bilateral ankles, 
based on the medical evidence of record, the Board must 
conclude that there has been no objective finding of a 
chronic disability as due to an undiagnosed illness.  The 
January 2007 and February 2007 VA examinations have found no 
evidence of any sort of disability with respect to these 
particular muscles and joints.  In sum, there is no 
independent verification of any of the complaints of joint 
and muscle pain of the right elbow and bilateral ankles.  
Service connection under an undiagnosed illness theory is 
therefore not warranted.  There is otherwise no medical 
diagnosis of chronic disability manifested by joint and 
muscle pain of the right elbow and bilateral ankles as 
claimed by the veteran.  Further, there is no competent 
medical evidence of record linking any right elbow or 
bilateral ankle disabilities directly to service.  

The Board acknowledges the hearing testimony of the veteran  
where he described the ongoing symptoms that the veteran has 
suffered over the years and indicating that the medical 
community had not been able to ascertain the cause of these 
symptoms.  However, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).   

Here, while the veteran is competent to describe the symptoms 
he experienced during and after service, he does not have the 
medical expertise required to diagnose the symptoms or 
determine whether he actually suffers from a chronic 
disability due to these symptoms.  Accordingly, the Board 
finds that these lay statements have minimal probative value 
when weighed against the medical evidence of record; 
specifically, the VA examinations.

In conclusion,  service connection is not warranted for an 
undiagnosed illness manifested by joint and muscle pain of 
the bilateral knees, bilateral hands, bilateral shoulders, 
bilateral elbows and bilateral ankles.  In sum, a 
preponderance of the evidence is against the veteran's claim 
for these disabilities.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection is warranted for degenerative disc disease 
and degenerative joint disease of the cervical spine, 
degenerative joint disease of the bilateral hands, 
patellofemoral syndrome of the bilateral knees and right 
shoulder dislocation and chronic rotator cuff tendonitis.  To 
that extent, the appeal is granted.  

Service connection is not warranted for degenerative disc 
disease of the lumbar spine, and any undiagnosed illness 
manifested by joint and muscle pain affecting the bilateral 
knees, bilateral hands, bilateral shoulders, bilateral elbows 
and bilateral ankles.  To that extent, the appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


